Citation Nr: 0723894	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for right wrist 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1952.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a left shoulder disorder.

2.  The medical evidence of record does not show a current 
diagnosis of tinnitus.

3.  The medical evidence of record does not show that the 
currently diagnosed bilateral hearing loss is related to the 
veteran's military service.

4.  In December 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for a right wrist 
disorder.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a right wrist disorder, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in October 2004 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in January 2006 and March 2006, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, RO development revealed the veteran's 
service medical records were likely destroyed, presumed to 
have been lost in a 1973 fire at the National Personnel 
Records Center.  The veteran was notified of this loss in the 
October 2004 letter; however, following this letter, the 
veteran's service medical records were located and associated 
with the claims file.  

The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations have 
not been accorded the veteran, because there is no evidence 
that the veteran had any of these disorders during service.  
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).



Left Shoulder

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a left shoulder 
disorder.  There is no post-service medical evidence of any 
complaints, symptoms, or diagnoses of a left shoulder 
disorder.

The evidence of record does not show that the veteran has a 
current diagnosis of a left shoulder.  In fact, there is no 
medical evidence of record that a left shoulder disorder has 
ever been diagnosed.  The existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The veteran's statements alone are not sufficient to prove 
that he has a left shoulder disorder that is related to 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran's statements are not competent evidence to 
establish that he has a left shoulder disorder that is 
related to military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Accordingly, there is no competent evidence of 
record that the veteran has a current diagnosis of a left 
shoulder disorder.  As such, service connection for a left 
shoulder disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran has ever been diagnosed with a left 
shoulder disorder, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Bilateral Hearing Loss and Tinnitus

The veteran's service medical records include audiological 
test results from January 1949 and October 1952.  In the 
January 1949 medical report, the veteran scored 15 out of 15, 
bilaterally, on "whispered voice" and "spoken voice" 
tests.  In the October 1952 medical report, the veteran 
scored 15 out of 15, bilaterally, on a "whispered voice" 
test.

Initially, the Board notes that there is no medical evidence 
that the veteran has a current diagnosis of tinnitus.  See 
Degmetich, 104 F. 3d 1328.  Accordingly, service connection 
for tinnitus is not warranted.

After separation from military service, the medical evidence 
of record shows that bilateral hearing loss has been 
consistently diagnosed since August 2003.  Nevertheless, the 
medical evidence of record does not show that the veteran's 
bilateral hearing loss is related to his military service.  
There is no medical evidence of hearing loss in military 
service.  While the veteran has a current diagnosis of 
bilateral hearing loss, the first medical evidence of this 
disorder is approximately 50 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  The 
veteran's statements alone are not sufficient to prove that 
any currently diagnosed audiological disorders are related to 
military service.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  As such, service connection for bilateral 
hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as tinnitus has not been shown 
by the medical evidence and there is no medical evidence that 
relates the veteran's bilateral hearing loss to military 
service, the doctrine is not for application.  Gilbert, 1 
Vet. App. 49.



Right Wrist

In August 2004, the veteran filed a claim for service 
connection for a right wrist disorder.  By a rating decision 
dated in December 2004, the issue of service connection for a 
right wrist disorder was denied.  The veteran perfected an 
appeal to this issue in May 2006.  In a transcript of a 
December 2006 hearing before the RO, the veteran reported 
that he wished to withdraw the issue of entitlement to 
service connection for a right wrist disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Oral statements 
are valid for the purpose of withdrawing a claim if made by 
the veteran while on the record at a hearing.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal as to the issue of entitlement to 
service connection for a right wrist disorder.  As a result, 
no allegation of error of fact or law remains before the 
Board for consideration with regard to the issue of 
entitlement to service connection for a right wrist disorder.  
As such, the Board finds that the veteran has withdrawn his 
claim as to this issue, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a right wrist disorder, 
and it is dismissed.


ORDER

Service connection for a left shoulder disorder is denied.


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The claim of entitlement to service connection for a right 
wrist disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


